Exhibit10.1 Instructions Restricted Stock Units A Long Term Incentive Award (The Agreement begins after this page) You will be deemed to have accepted this Restricted Stock Unit award and agreed to be bound by the terms and conditions of the Notice of Grant, the Restricted Stock Unit Agreement and the Plan (as defined in such Notice) unless you inform the Company in writing that you wish to decline the Restricted Stock Unit award. To decline the Restricted Stock Unit Award, please send written notice of your decision to decline this Restricted Stock Unit award to the Stock Plan Administrator as follows: o via e-email ▪ [●] o via inter-office mail ▪ [●] o or via regular mail to [Company to provide] In order to be effective, your written notice to decline the Restricted Stock Unit Award must be received by the Stock Plan Administrator prior to the date that is 30 days immediately following the Date of Grant set forth on the Notice of Grant and Signature Page.The company, including its stock plan administration, will not be responsible for any delivery delay of your notice for any reason. If you do not decline this Restricted Stock Unit award within 30 days immediately following the Date of Grant, you will be deemed to have accepted this Restricted Stock Unit award.Should you choose to decline this grant; the grant will be updated to reflect your decision. NOTICE OF GRANT Congratulations, you (“Holder”) have been granted an award of restricted stock units (the “Restricted Stock Units” or “RSUs”).Each Restricted Stock Unit represents the right to receive one share of Common Stock of Allergan plc, a public limited company organized under the laws of Ireland (the “Company”).The Restricted Stock Unit award is subject to the terms and conditions of the Award Agreement and The Amended and Restated 2013 Incentive Award Plan of the Company, as amended from time to time (the “Plan”), which are attached hereto as Exhibits1‑A and 1-B, respectively, and of which this Notice of Grant is a part.By accepting (or being deemed to have accepted) the Restricted Stock Unit award (including, in the case of Holders residing outside the United States (“Foreign Holders”), the Foreign Country Appendix), you represent and warrant to the Company that you have read the Award Agreement (including, in the case of Foreign Holders, the Foreign Country Appendix) and the Plan and agree to be bound by their terms and conditions.Capitalized terms not otherwise defined in this Notice of Grant and Signature Page shall be as defined in the Plan and the Award Agreement. Subject to the terms and conditions of the Award Agreement (including, in the case of Foreign Holders, the Foreign Country Appendix) and the Plan, the terms and conditions of this Restricted Stock Unit award are set forth below: Holder’s Name: Target Number of RSUs Granted (the “Performance Vesting RSUs” or “RSUs”): [●] Date of Grant: Award Type and Terms. This Restricted Stock Unit award is comprised of RSUs which are subject to performance conditions (as defined below) which shall determine the number of Performance Vesting RSUs eligible for vesting under the terms hereof. At the conclusion of the Measurement Period, the Committee will determine (a) the level of achievement of each Performance Condition in accordance with the terms stated in this Notice of Grant, and (b) the Holder’s total RSUs eligible for vesting in accordance with the Vesting Period section (the “Total Vesting RSUs”). Performance-Vesting RSUs.Subject to the terms and restrictions of the Award Agreement and the Plan, the Performance-Vesting RSUs shall be eligible to become Total Vesting RSUs based on the level of achievement of the Performance Conditions during the Measurement Period, as set forth in Appendix 1-A to this Award Agreement.The Total Vesting RSUs shall be determined by multiplying the Target Number of RSUs granted by the Total Vesting Percentage (as defined in Appendix 1-A to this Award Agreement). For purposes of this Notice: The “Measurement Period” for the Holder’s Performance Vesting RSUs will begin on January 1, 2017 (the “Performance Start Date”), and end on December 31, 2019 (the “Performance End Date”); provided that in the event of a Change in Control, the Measurement Period will be determined as set forth below.
